Exhibit 10.4
Description of Fiscal 2011 Bonus Arrangement by and between the Company and
Kimberly Till
     On November 4, 2010, the Compensation Committee and Independent Directors
approved performance metrics for fiscal 2011 applicable to the $600,000 target
incentive bonus to which Kimberly Till, President and Chief Executive Officer,
is contractually entitled if the metrics are achieved. 64% of Ms. Till’s bonus
will be based upon achievement of fiscal 2011 operating income, measured and
payable as provided in the Company’s fiscal 2011 Corporate Bonus Plan (the
“Bonus Plan”). The remainder of her bonus will be paid upon achievement of three
management objectives, with the degree of achievement to be determined by the
Compensation Committee in its discretion. Each management objective, if fully
achieved, would result in a payout of up to 12% of Ms. Till’s target bonus,
subject to the Company’s attainment of threshold financial performance in
accordance with the Bonus Plan. The management objectives relate to (i) building
client relationships, sales, and revenue, (ii) further developing and
commercializing innovative products and (iii) continuing to strengthen the
effectiveness of the senior management team.

 